SETTLEMENT AGREEMENT




     This SETTLEMENT AGREEMENT (this "Agreement") dated as of September 24, 2004
is by and among James A. Todd ("Mr. Todd") and AF Financial Group, on its own
behalf and on behalf of all of its affiliates, which for purposes of this
Agreement includes AF Bank, a federally chartered savings bank, AF Insurance
Services, Inc., AF Brokerage, Inc., AsheCo, MHC, Alleghany, Ashe & Grayson, Inc.
("AAG, Inc") and any other person, group, or company controlling, controlled by,
or under common control with AF Financial Group (collectively referred to in
this Agreement as "AF Financial Group and its affiliates" or "AF Financial Group
or its affiliates", and the term "affiliates" when mentioned in this Agreement
along with AF Financial Group shall refer broadly to all the affiliates
specifically and generally of AF Financial Group as referenced above).  Mr. Todd
and AF Financial Group and its affiliates are hereinafter referred to as the
"parties."

     Whereas, Mr. Todd formerly served as President and Chief Executive Officer
of AF Financial Group, a federally chartered thrift holding company, and also
formerly served in positions with the affiliates of AF Financial Group,
including its wholly owned subsidiary AF Bank,

     Whereas, Mr. Todd continues to serve as a director of AF Financial Group
and some of its affiliates,

     Whereas, the employment and compensation agreements AF Financial Group and
its affiliates have entered into with Mr. Todd in his capacities as officer and
director of AF Financial Group and its affiliates include the following:

       1)  Employment Agreement dated as of November 18, 2002 between Mr. Todd
and AF Financial Group,

       2)  Employment Agreement dated as of November 18, 2002 between Mr. Todd
and AF Bank,

       3)  Salary Continuation Fixed and Flexible Premium Life Insurance
Agreement dated as of April 15, 2002

             between Mr.Todd and AF Financial Group,

        4) Retirement Payment Agreement dated as of July 1, 1995 between Mr.
Todd and the predecessor 
            of AF Bank,

 
       Whereas, AF Financial Group and its affiliates believe that all prior
actions with respect to the termination and removal of Mr. Todd have been proper
and for sufficient cause; however, Mr. Todd has threatened litigation and there
is an ongoing dispute between Mr. Todd, on the one hand, and AF Financial Group
and its affiliates, on the other, concerning the circumstances of termination of
Mr. Todd's employment and concerning his rights and interests under the
agreements to which he is a party,
      Whereas, desiring to avoid the burdens and costs associated with
litigation, and the risks attendant to both sides in the litigation process, the
parties to this Agreement desire to set forth herein the terms of a negotiated
agreement resolving the dispute with Mr. Todd and to provide for an amicable
conclusion of the relationship between Mr. Todd and AF Financial Group and its
affiliates, effective immediately.

 
 





--------------------------------------------------------------------------------







       Now, Therefore, in consideration of these premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows.

        1.   Resignation of Mr. Todd as Director.  Effective immediately, Mr.
Todd hereby resigns as Director of AF Financial Group and its affiliates,
including without limitation AsheCo, MHC and AAG, Inc.  On behalf of itself and
its affiliates, AF Financial Group and its affiliates hereby accept Mr. Todd's
resignations.

        2.   Consent by Mr. Todd to prior corporate action. Mr. Todd hereby
consents to his prior removal as Chairman of the Board of AF Financial Group,
his prior removal as Chairman of the Board of AsheCo, MHC, his prior removal as
Chairman of the Board and Director of AF Bank, his prior removal as Chairman of
the Board, Director and Officer of AF Insurance Services, Inc., his prior
removal as Chairman of the Board, Director and Officer of AF Brokerage, Inc.,
and his prior termination from employment and other positions held by him with
AF Financial Group and its affiliates.

        3.  Non-Compete, Confidentiality and Non-Solicitation agreements. The
non-compete, confidentiality and non-solicitation provisions found in Sections
12, 13 and 14 of the Employment Agreements between Mr. Todd and AF Financial
Group and AF Bank dated November 18, 2002, shall continue in full force and
effect, and Mr. Todd agrees that he is to abide by the restrictions set forth
therein with the following modifications.

       (a) Non-compete:  The covenant not to compete provisions shall be limited
to a territorial restriction consisting of Alleghany, Ashe and Watauga Counties,
and shall continue only until 1 June 2005.  Mr. Todd agrees that the remaining
terms of Section 12 of the Employment Agreements shall remain in full force and
effect, except that all the terms beginning with the words "provided, however"
and continuing to the end of Section 12 are not applicable.

      (b)  Confidentiality: The confidentiality provisions shall remain in full
force and effect.

      (c)  Non-Solicitation:  The nonsolicitation provisions shall remain in
full force and effect, except they shall continue only until 1 June 2005.

      (d)  General terms:  Mr. Todd agrees that the terms of these restrictions
are reasonable and that if he breaches any of these terms, AF Financial Group
and its affiliates shall be entitled to an injunction against him, without bond,
restraining such breach, plus an award of attorneys' fees and costs against him
relating to such proceeding.
 
 

                                                                                            
2

--------------------------------------------------------------------------------

        4.  Settlement Payments to Mr. Todd and other terms.

        (a)  AF Financial Group shall cause AF Bank to pay to Mr. Todd a
severance settlement payment in cash in the amount of $209,000.00, less federal,
state and other tax withholdings required for the payment of wages, and less the
amounts necessary to satisfy and cancel loans to Mr. Todd and his wife, as
follows: (1) Home Equity Line of Credit, loan number 400032917, in the principal
amount of $15,298.27, plus any accrued but unpaid interest through the date of
satisfaction; and (2) Home Mortgage, loan number 400091428, in the principal
amount of $83,359.94, plus any accrued but unpaid interest through the date of
satisfaction.  The payment, after the required deductions, shall be made in a
single lump sum on the eighth day after execution of this Agreement, when the
Release given by Mr. Todd in section 6 of this Agreement shall have become
effective (but no payment shall be due to Mr. Todd under this Agreement if he
revokes the Release).  The foregoing amount is agreed upon by all parties.  It
is further agreed that upon the deductions for the Home Equity Line of Credit
and the Home Mortgage, as described above, the loans shall be marked satisfied
and the deeds of trust for such loans shall be canceled by AF Bank, and the
parties agree that no further credit shall be extended to Mr. Todd or his wife
by AF Bank or by AF Financial Group and its affiliates.

       (b)  Except for the additional payment as described in paragraph (c)
below, the amount payable to Mr. Todd under paragraph (a) represents full
payment for and settlement of Mr. Todd's rights and interests for all claims of
any kind, including without limitation, claims under the Employment Agreement
dated as of November 18, 2002 between Mr. Todd and AF Financial Group, the
Employment Agreement dated as of November 18, 2002 between Mr. Todd and AF Bank,
and the Salary Continuation Fixed and Flexible Premium Life Insurance Agreement
dated as of April 15, 2002 between Mr. Todd and AF Financial Group.  The parties
acknowledge that the payments in (a) and (c) are a reasonable resolution of the
dispute between the parties.

        (c)  AF Bank shall pay to Mr. Todd an additional settlement payment in
cash in the amount of $101,000.00, representing an agreed estimate of the
present value of what would otherwise be payable to Mr. Todd under the
Retirement Payment Agreement dated July 1, 1995 with the predecessor of AF Bank,
less federal, state and other tax withholdings required for the payment of
wages.  The payment, after the required deductions, shall be made in a single
lump sum on the eighth day after execution of this Agreement, when the Release
given by Mr. Todd in section 6 of this Agreement shall have become effective
(but no payment shall be due to Mr. Todd under this Agreement if he revokes the
Release).

        (d)  The only rights of Mr. Todd under AF Financial Group's Employee
Stock Ownership Plan are the right to have issued to him a stock certificate,
which is in the process of being issued, for 2308 shares of stock in AF
Financial Group and a check in the amount of $5.40 for the remaining fractional
share interests he has under the Plan.  Otherwise, Mr. Todd agrees that he has
no other rights or claims of any kind whatsoever under the Plan, now or in the
future, and he agrees that the shares issued to him under the AF Financial Group
Employee Stock Ownership Plan as described above shall be subject to the same
limitations imposed on his other shareholdings of AF Financial Group as
described in Section 5 below.
 

                                                                                      
3

--------------------------------------------------------------------------------

        (e)  Mr. Todd agrees that he has already received all sums due him under
AF Financial Group's or affiliates' 401(k) retirement plan and that he has no
rights or claims of any kind whatsoever under the 401(k) retirement plan, now or
in the future.

        (f) The parties agree that Mr. Todd's rights, if any, under AF Bank's
Recognition and Retention Plan and the Stock Option Plan of AF Bank are canceled
and he has no rights or claims under either such plan, now or in the future.

        (g) Notwithstanding any other provisions of this Agreement, all payments
and other consideration made or provided to Mr. Todd under this Agreement shall
be subject to all applicable federal, state, and local tax and other withholding
requirements.

        (h) Mr. Todd warrants that his wife's only ownership of AF Financial
Group stock is her joint ownership with him of 5,000 shares of stock, which
stock is beneficially owned by him. Such stock, together with all stock owned
individually by Mr. Todd, is referred to for purposes of this Agreement as "Mr.
Todd's Stock" and is stock beneficially owned by Mr. Todd which he warrants that
he has the right to convey.  As described in more detail below, Mr. Todd agrees
that he will use his best efforts to sell all of Mr. Todd's Stock in AF
Financial Group within one (1) year and that, in any event, he will sell all
such stock not later than five (5) years from the date of this Agreement and
that neither he nor his wife will purchase, either directly or indirectly, any
stock of AF Financial Group or its affiliates at any time in the future.

         5.  Mr. Todd's agreement relating to his stock ownership in AF
Financial Group.  In order for Mr. Todd to end his entire involvement with AF
Financial Group and its affiliates, Mr. Todd will need to sell all of Mr. Todd's
Stock in AF Financial Group.  It is important to Mr. Todd that he not be forced
to sell Mr. Todd's Stock by an unreasonable deadline in a way that could impact
the price of the stock and it is important to AF Financial Group that if Mr.
Todd continues as a shareholder for any period of time that there are no
disputes or controversies with him because of or arising out of his status as
shareholder.  Accordingly, the parties agree that Mr. Todd will use his best
efforts to sell all of Mr. Todd's Stock in AF Financial Group within one (1)
year but no later than five (5) years from the date of this Agreement and that
the following additional terms will be in place during the time that Mr. Todd
and his wife remain shareholders of AF Financial Group: (1) Mr. Todd will
execute contemporaneously with this Agreement a proxy in the form attached to
this Agreement in which he will irrevocably give his proxy to vote his shares
during the entire time that he remains a shareholder of AF Financial Group; (2)
Mr. Todd will not acquire any additional shares of stock of AF Financial Group
beyond those he owns at this time and beyond those that are issued to Mr. Todd
under AF Financial Group's Employee Stock Ownership Plan as described in Section
4 above; (3) Mr. Todd will not attend or demand to attend any shareholder
meetings, Board meetings or other corporate meetings of AF Financial Group or
its affiliates; (4) Mr. Todd will not, in his capacity as a shareholder, make
any demands or claims of any kind, nor will he bring any legal action of any
kind, against AF Financial Group or its affiliates, or any of their Board
members, or any officers, agents or employees, for any matters arising out of or
relating to his stock ownership; (5) Mr. Todd agrees that all prior requests
made by him or his attorneys, as a shareholder, for access to corporate records
of AF Financial Group or its affiliates are hereby withdrawn and Mr. Todd agrees
not to make any other such requests for corporate records in the future; (6) Mr.
Todd will not
 

                                                                                      
4

--------------------------------------------------------------------------------

sell or convey any of Mr. Todd's Stock to a family member, meaning to a spouse,
parent, child, sibling, mother or father in law, sister or brother-in-law or son
or daughter-in-law; and (7) Mr. Todd agrees that he will take all actions
necessary to avoid any disputes and will not be the cause of any disputes with
or about AF Financial Group, its affiliates or directors, concerning or arising
out of his stock ownership in AF Financial Group.  Mr. Todd agrees that this
Section 5 is reasonable and shall be enforceable against him, even though it
involves a waiver of rights and unknown claims he otherwise might have in the
future concerning or arising out of his stock ownership.  Mr. Todd also agrees
that he will never seek a position with AF Financial Group or its affiliates, as
a Director, Principal, Officer or employee.  If Mr. Todd violates any of these
terms, he shall pay all costs and expenses (including without limitation
reasonable attorneys' fees) incurred by AF Financial Group or its affiliates or
directors for enforcing the above terms and otherwise defending against any
suit, claim, charge, demand, or action.

       6.  Release By Mr. Todd.  In exchange for the payments and other
consideration provided for in this Agreement, and other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, Mr.
Todd hereby releases, remises, and forever discharges AF Financial Group and its
affiliates, including but not limited to, AF Bank, AF Insurance Services, Inc.,
AF Brokerage, Inc., AsheCo, MHC, AAG, Inc., and all of their respective
predecessors, successors, assigns, and directors personally and in their
respective capacities, and any other person or entity succeeding to any such
person or entity, any and all past or present employees and Executive Officers
of AF Financial Group and its affiliates, as well as their attorneys, trustees,
custodians, agents, administrators and consultants, of and from any and all
claims, demands, rights, charges, actions, interests, debts, obligations,
liabilities, damages, costs, expenses, and causes of action of whatever type or
nature, whether legal or equitable, whether in tort or in contract, whether
known or unknown, that Mr. Todd has or may have against any of them, either
individually, jointly, severally, or jointly and severally, of any kind
whatsoever, including without limitation those based upon any agreements,
transactions, acts, or omissions that have occurred at any time up to and
including the date of this Agreement, including without limitation any and all
claims, demands, or causes of action arising out of, either directly or
indirectly, Mr. Todd's employment or separation from employment with AF
Financial Group and its affiliates, including without limitation any rights or
causes of action Mr. Todd may have under any of the following statutes/laws -

       1)  Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.
Section 2000e, et seq.,

       2)  the Americans with Disabilities Act, 42 U.S.C. Section 12101 et seq.,
       3)  the Employee Retirement Income Security Act, 29 U.S.C. Section 301,
et seq.,
       4)  the Family and Medical Leave Act, 29 U.S.C. Section 2601 et seq.,
       5)  the Age Discrimination in Employment Act, 29 U.S.C. Section 621, et
seq.,
       6)  the Fair Labor Standards Act, 29 U.S.C. Section 201 et seq., and
       7)  the Consolidated Omnibus Budget Reconciliation Act, 29 U.S.C. Section
1161 et seq.,
 
including any claim for or right to attorneys' fees, costs and expenses
thereunder, or otherwise, and specifically including any claim for wages,
bonuses, expenses, medical insurance or medical benefits
 
 
5


--------------------------------------------------------------------------------

or other benefits or compensation of any kind whatsoever.  However, this Release
shall not apply to (a) any rights of Mr. Todd or obligations of AF Financial
Group and its affiliates under this Agreement; and (b) any rights Mr. Todd may
have in the future to indemnification for claims against him that are covered
under the director and officer insurance policies of AF Financial Group or its
affiliates as in effect from time to time, it being expressly understood and
agreed that this Release does apply to and Mr. Todd does waive any claims or
rights to be indemnified for any costs, fees or expenses incurred by him in
connection with the termination of his employment and his removal from positions
with AF Financial Group and its affiliates as well as any other disputes and
matters between him and AF Financial Group or its affiliates leading to the
execution of this Agreement.  Mr. Todd shall not sue AF Financial Group or any
of its affiliates or directors or make, assert, or maintain any charge, claim,
demand, or action against AF Financial Group or any of its affiliates or
directors or any such other person or entity for any matter released by the
foregoing Release.  If Mr. Todd violates the preceding sentence or the other
terms of this Release, he shall pay all costs and expenses (including without
limitation reasonable attorneys' fees) incurred by AF Financial Group and its
affiliates or directors for enforcing this Release and defending any suit,
claim, charge, demand, or action.

      Mr. Todd represents that as of the date of this Agreement he has not
sustained or developed any work-related injuries or illnesses during his
employment with AF Financial Group or its affiliates.  Mr. Todd further
warrants, represents, and covenants that he has withdrawn and will not refile
his claim for unemployment benefits with the Employment Security Commission and
that he has not assigned to any third party or filed with any agency or court
any other claim released by this Agreement.  Mr. Todd agrees and acknowledges
that AF Financial Group and its affiliates are relying upon these warranties,
representations, and covenants in entering into this Agreement.

       7.  Voluntary Execution; Consideration and Revocation Periods.   Mr. Todd
acknowledges that -



       a)  he has entered into this Agreement voluntarily, knowingly, and with
the advice of independent legal counsel retained by him,



       b)  he has carefully read and fully understands this Agreement, and



       c)  he has specifically waived any rights under 29 U.S.C. Section 621 et
seq. and all provisions of the Older Worker Benefit Protection Act have been
complied with, including that this Agreement has been explained to him.

                                                                                        
6


--------------------------------------------------------------------------------


 
 
Mr. Todd acknowledges that he has been advised in writing to consult with his
attorney regarding whether he wishes to execute this Agreement.   Mr. Todd
further acknowledges that he has been given a period of 21 days to consider this
Agreement and that he hereby voluntarily and knowingly waives the 21-day period
without fraud, misrepresentation, threat, or duress.  Mr. Todd understands that
he may revoke the Release under section 6 of this Agreement within seven days
from the date on which he signs this Agreement by giving written notice of such
revocation to AF Financial Group within the seven-day revocation period,
delivered by hand to Mr. Jan R. Caddell, Vice Chairman, AF Financial Group, 21
East Ashe Street, West Jefferson, North Carolina 28694-0026.   The Release by
Mr. Todd in section 6 of this Agreement shall not be effective until seven days
have elapsed after execution of this Agreement by Mr. Todd, but unless revoked
within that seven-day period shall automatically become effective.   If Mr. Todd
revokes the Release within that seven-day period, this Agreement shall be null
and void and of no further force or effect, except that Mr. Todd's termination
of employment and cessation of service as a director and officer shall be
effective regardless of such revocation, and each party shall have only those
benefits and rights to which the party would have been entitled had this
Agreement not been entered into.
 
      8.  Release by AF Financial Group and Affiliates.  For itself and its
affiliates, AF Financial Group, hereby releases, remises, and forever discharges
Mr. Todd and his successors, assigns, agents, and representatives, personally,
and in his respective capacities, and any other person or entity succeeding to
any such person or entity, from any and all claims, demands, rights, charges,
actions, interests, debts, obligations, liabilities, damages, costs, expenses,
and causes of action of whatever type or nature, whether legal or equitable,
whether in tort or in contract, whether known or unknown, AF Financial Group, or
its affiliates or directors have or may have against any of them, either
individually, jointly, or severally, or jointly and severally, based upon any
agreements, transactions, acts, or omissions that have occurred at any time up
to and including the date of this Agreement.  However, this Release shall not
apply to (a) any rights of AF Financial Group, or its affiliates or the
obligations of Mr. Todd under this Agreement, including the loan obligations to
AF Bank which are being satisfied out of the settlement proceeds from this
Agreement; (b) Mr. Todd's continuing non-compete, confidentiality and
non-solicitation obligations found in the Employment Agreements between Mr. Todd
and AF Financial Group and AF Bank, as modified by Section 3 of this Agreement;
and (c) any claims for indemnification or contribution that AF Financial Group
or its affiliates have or may have against Mr. Todd arising out of claims
asserted or filed by a third party in the future (even if based on prior acts or
omissions) against AF Financial Group or its affiliates, under circumstances
where AF Financial Group or its affiliates either do not have insurance coverage
for such claims or the coverage does not allow them to release the right of
indemnification or contribution in order for the insurance coverage to continue
to be available.  AF Financial Group, and its affiliates covenant not to sue Mr.
Todd or make, assert, or maintain any charge, claim, demand, or action, against
Mr. Todd for any matter released.  If AF Financial Group, or any of its
affiliates violates the preceding sentence or the terms of this Release, AF
Financial Group or its affiliates shall pay all costs and expenses (including
without limitation reasonable attorneys' fees) incurred by Mr. Todd for
enforcing this Release and defending any suit, claim, charge, demand, or action.

 
 

                                                                                            
7

--------------------------------------------------------------------------------

     9.  D&O Insurance.  For seven years, beginning on the date of this
Agreement, if and to the extent coverage of former officers and directors is
included under AF Financial Group's or affiliates' directors and officers
liability insurance policy in effect from time to time, AF Financial Group shall
continue or cause to be continued coverage for Mr. Todd under such policy
against any claims arising out of his activities as a director and officer of AF
Financial Group or affiliates.  However, this covenant on AF Financial Group's
part shall not limit AF Financial Group's right to modify its directors and
officers insurance coverage from time to time, so long as such changes apply to
its officers and directors generally.  Except for the obligations in this
paragraph with respect to insurance coverage, AF Financial Group or its
affiliates shall have no other obligations to Mr. Todd to indemnify him for any
of his activities as a director or officer.

     10.  Other Covenants.

     (a)  The parties agree that upon execution of this Agreement, an SEC Form
8-K in the form attached will be filed along with a copy of this Agreement.

     (b)  Mr. Todd agrees that he will not be involved in any way with any
efforts, either directly or indirectly, to acquire, take over, merge with or
effect a change in control concerning AF Financial Group or its affiliates, nor
will he assist, aid, or abet anyone, or take any action individually, which is
designed to replace all or any directors of AF Financial Group or its
affiliates.

     (c)  Within thirty (30) days from the date of this Agreement, Mr. Todd and
his wife will close all bank accounts with AF Financial Group and its
affiliates, and Mr. Todd agrees that he and his wife will not open any bank
accounts with AF Financial Group and its affiliates in the future.

     (d)  Mr. Todd agrees to refrain from any publication, oral or written, of a
defamatory, disparaging, or otherwise derogatory nature pertaining to any of the
directors of AF Financial Group, AF Financial Group, or its affiliates or all
past or present employees and Executive Officers of AF Financial Group and its
affiliates.

     (e)  Mr. Todd agrees to cooperate with AF Financial Group and its
affiliates in the defense of any claims, demands, allegations, or other
assertion of legal rights made against AF Financial Group or its affiliates or
their directors, officers or employees, by a third party that relate to events
occurring before execution of this Agreement and of which Mr. Todd has or may
have knowledge.  This agreement to cooperate includes a good faith duty to
provide documents and access to information in a timely manner without
compulsory legal process and to otherwise provide communication access as to
matters which might be at issue in any such legal proceedings.  Except as may be
required by law, and except for communications by legal counsel representing the
interests of Mr. Todd in connection with any such matter, Mr. Todd agrees that
he will not provide any written statements or documents to any third party,
including any representative thereof or legal counsel therefore, engaged in
legal proceedings against AF Financial Group or its affiliates or their
directors, officers or employees, or to any third party actually known by him to
be planning to file such legal proceedings, other than as required by a valid
subpoena, court order, administrative order, or other legal process requiring
the giving of such statements or documents, and, further, that within
 

                                                                                 
8

--------------------------------------------------------------------------------

three (3) calendar days after his receipt of any such legal process will provide
AF Financial Group notice thereof by completing delivery of a copy of such legal
process to its attorney, Jimmy D. Reeves, Vannoy & Reeves, PLLC, Post Office Box
67, West Jefferson, North Carolina 28694, telephone number (336) 246-7172, or
fax number (336) 246-5966.  The sole remedy for any breach of this provision
shall be relief from similar obligations under Section 10(f) below.

     (f)  AF Financial Group, and its affiliates likewise agree to cooperate
with Mr. Todd in the defense of any claims, demands, allegations, or other
assertion of legal rights made against Mr. Todd by a third party that relate to
events occurring before execution of this Agreement and of which AF Financial
Group, or its affiliates have or may have knowledge.  This agreement to
cooperate includes a good faith duty to provide documents and access to
company-controlled information to Mr. Todd in a timely manner without compulsory
legal process and to otherwise provide communication access to employees as to
matters which might be at issue in any such legal proceedings.  Except as may be
required by law, and except for communications by legal counsel representing the
interests of AF Financial Group or its affiliates in connection with such
matter, AF Financial Group and its affiliates agree that they will not provide
any written statements or documents to any third party, including any
representative thereof or legal counsel therefore, engaged in legal proceedings
against Mr. Todd, or to any third party actually known by AF Financial Group to
be planning to file such legal proceedings, other than as required by a valid
subpoena, court order, administrative order, or other legal process requiring
the giving of such statements or documents and, further, that within three (3)
calendar days after receipt of any such legal process will provide Mr. Todd
notice thereof by completing delivery of a copy of such legal process to his
attorney, Frank Hirsch, Hunton & Williams, Raleigh, North Carolina, telephone
number (919) 899-3148, or fax number (919) 833-6352.  However, the terms of this
paragraph shall not apply to any claims, demands, allegations or assertions of
legal rights made against Mr. Todd by any employee or former employee of AF
Financial Group or its affiliates that relates in any way to the circumstances
of Mr. Todd's termination by AF Financial Group and its affiliates. The sole
remedy for any breach of this provision shall be relief from similar obligations
under Section 10(e) above.

     11.  No Admissions.  The purpose of this Agreement is to settle disputed
claims between the parties, avoid the burdens and costs associated with
litigation and limit the risks to both sides attendant to the litigation
process.  Accordingly, nothing herein shall constitute an admission of any kind
that AF Financial Group or its affiliates has at any time, including the
present, engaged in any unlawful acts against or toward Mr. Todd or treated him
unfairly or improperly in any way.

     12.  Successors and Assigns.  This Agreement is binding upon the parties
hereto and upon their heirs, administrators, representatives, executors,
successors, and assigns.

     13.  Notices.  Except for the requirements for the revocation notice, if
any, under Section 7 above, all notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally, mailed by certified mail (return receipt requested), or by express
delivery service to the following addresses or to such other address as either
party may designate by like notice.  Unless otherwise changed by notice, notice
shall be properly addressed to



                                                                                          
9

--------------------------------------------------------------------------------



AF Financial Group, c/o Jimmy D. Reeves, Vannoy & Reeves, PLLC, Post Office Box
67, West Jefferson, North Carolina 28694, and notice shall be properly addressed
to Mr. Todd at 849 Clyde Houck Road, Todd, North Carolina  28684.

      14.  Non-Waiver.  No failure by either party to insist upon strict
compliance with any term of this Agreement, to exercise any option, to enforce
any right, or to seek any remedy upon any default of the other party shall
affect or constitute a waiver of the other party's right to insist upon such
strict compliance, exercise that option, enforce that right, or seek that remedy
for that default or any prior, contemporaneous, or subsequent default.  No
custom or practice of the parties at variance with any provision of this
Agreement shall affect or constitute a waiver of either party's right to demand
strict compliance with all provisions of this Agreement.

     15.  Entire Agreement.  This Agreement contains the entire agreement among
Mr. Todd, AF Financial Group, and its affiliates concerning the subject matter
hereof, superseding all prior or contemporaneous oral or written agreements,
understandings, statements, representations, and promises by or among the
parties.  Mr. Todd shall continue to have non-compete, confidentiality and
non-solicitation obligations under the Employment Agreement dated as of November
18, 2002 between Mr. Todd and AF Financial Group and the Employment Agreement
dated as of November 18, 2002 between Mr. Todd and AF Bank, as modified by
Section 3 of this Agreement, and otherwise, it is agreed that Mr. Todd shall
have no rights or claims of any kind under these Employment Agreements, now or
in the future.  Based on the payments to be made to Mr. Todd under this
Agreement, it is agreed that the Salary Continuation Fixed and Flexible Premium
Life Insurance Agreement dated as of April 15, 2002 between Mr. Todd and AF
Financial Group, and the Retirement Payment Agreement dated as of July 1, 1995
between Mr. Todd and the predecessor of AF Bank, are void and of no further
force or effect, and that there are no other agreements of any kind under which
Mr. Todd has or will have any claims against AF Financial Group and its
affiliates, now or in the future.  Mr. Todd acknowledges and agrees that any
payments made under this Agreement are in full settlement and discharge of any
and all rights or claims Mr. Todd or his estate may have against AF Financial
Group and its affiliates of any kind whatsoever, including without limitation
those arising out of Mr. Todd's employment with AF Financial Group and
affiliates or the termination thereof and that Mr. Todd is entitled to no
payments or benefits from AF Financial Group or its affiliates not specifically
referenced in this Agreement.

     No alterations, additions, or other changes to this Agreement shall be made
or be binding unless made in writing and signed by all parties.

     16.  Governing Law.  To the extent permitted by federal law, this Agreement
shall be governed by and construed in accordance with the laws of the State of
North Carolina, without regard to principles of conflicts of law.  The parties
hereby agree that any court action shall be brought in the Ashe County Superior
Court or, if jurisdiction is appropriate, in the United States District Court
for the Western District of North Carolina.  With respect to any such court
action, the parties hereby consent and submit to the personal jurisdiction and
venue of the state court, and if jurisdiction is appropriate, the federal court.
 

                                                                                              
10

--------------------------------------------------------------------------------

    17.  Captions and Counterparts.  Caption headings and subheadings herein are
included solely for convenience of reference and shall not affect the meaning or
interpretation of any provision of this Agreement.  This Agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original, but all of which taken together shall constitute one and the same
Agreement.

     In Witness Whereof, this Settlement Agreement has been executed by Mr.
James A. Todd and by AF Financial Group, with authority duly given, this 24th
day of September, 2004.

James A.
Todd                                                                           
AF Financial Group

/s/ JAMES A.
TODD                                                                    By:  /s/
JIMMY D. REEVES

Executed on September 24, 2004                                                 
Its:  Chairman of the Board
                                                                                                    
Executed on September 24, 2004

--------------------------------------------------------------------------------


 
 
The following documents are attached hereto as Appendix A
   1)   Irrevocable Proxy and Power of Attorney of James A. Todd
   2)   SEC Form 8 K

 
 
 



--------------------------------------------------------------------------------


 
 
 
 

IRREVOCABLE PROXY AND POWER OF ATTORNEY

          KNOW ALL MEN BY THESE PRESENTS, that I, the undersigned stockholder of
AF Financial Group, a federally chartered stock holding company (the
"Corporation"), do hereby irrevocably appoint the Proxy Committee of the
Corporation my true and lawful attorney and proxy, with full power of
substitution and revocation, for me and in my name, place and stead, to vote for
me, as my proxy, on any action presented to the stockholders of the Corporation,
whether pursuant to a meeting, adjournment, written consent or otherwise,
according to the number of votes I may then be entitled to cast, hereby granting
my said attorney and proxy full power and authority to act for me and in my
name, place and stead and to vote upon those matters concerning shares and
interest in the Corporation, all as fully as I might or could if personally
present.  I hereby ratify and confirm all that my said attorney and proxy may do
with respect to any such action presented to the stockholders of the Corporation
in my name, place and stead.  This appointment is coupled with an interest, to
wit: a certain Settlement Agreement entered into on the 24th day of September,
2004, and is irrevocable by me or any other person.

         IN WITNESS WHEREOF, I have hereunto set my hand and seal this 24th day
of September, 2004.

                                                                                                 
/s/ JAMES A. TODD         (SEAL)
                                                                                               
James A. Todd
 
 






--------------------------------------------------------------------------------

                                                                                 
SEC Form 8-K

                                                                             
[Intentionally omitted]